688 N.W.2d 497 (2004)
Stacy M. CARR, Plaintiff-Appellee,
v.
CONCEALED WEAPONS LICENSING BOARD OF MIDLAND COUNTY, Defendant-Appellant.
Docket No. 125315. COA No. 239606.
Supreme Court of Michigan.
November 12, 2004.
On order of the Court, the motion to file brief amicus curiae is GRANTED. The application for leave to appeal the November 18, 2003 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
YOUNG, J., concurs and states as follows:
I disagree with the assumption of the Court of Appeals that the offense for which defendant was charged, obtaining a controlled substance by fraud, MCL 333.7407(1)(c), is one of the enumerated offenses within the scope of MCL 333.7411. Nevertheless, because the prosecutor never challenged the applicability of § 7411 to defendant's offense and the Court of Appeals never addressed this point, I am disinclined to address the issue.
CORRIGAN, C.J., joins the statement of YOUNG, J.